Citation Nr: 0827966	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-09 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1968 to September 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The medical evidence of record demonstrates that tinnitus is 
not related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for tinnitus, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to an April 2008 post-remand re-
adjudication of the veteran's claim, September 2004 and March 
2006 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records, including service 
entrance and separation examinations, were negative for 
tinnitus.  

In a November 1979 private medical record, the veteran 
reported left ear hearing loss with some tinnitus.  In a 
March 1996 private record, the veteran reported right ear 
tinnitus of 2 months.  In April and June 1996 private 
records, the veteran reported right ear tinnitus.  In a 
November 1996 private record, the veteran reported growing 
tinnitus of the right ear.  In an April 2003 private record, 
the veteran reported occasional right ear tinnitus.  

A January 2005 VA audiological examination was conducted.  
The veteran reported constant right ear tinnitus.  He could 
not recall the date of onset of tinnitus. 

In the January 2007 substantive appeal, the veteran stated 
that he could not remember the date of onset of his right ear 
tinnitus.  

At the November 2007 Board hearing, the veteran reported that 
his right ear tinnitus had its onset during active service.  

A February 2008 VA audiological examination was conducted 
upon a review of the claims file.  The veteran reported 
constant right ear tinnitus that began in 1969.  Upon 
examination, the examiner opined that tinnitus was "less 
likely as not caused" by active service, noting the 
inconsistency of the veteran's complaints of tinnitus and no 
complaints directly after service discharge.

The Board finds that the evidence of record does not support 
a finding of service connection for tinnitus.  There is a 
currently diagnosed disability because the medical evidence 
shows tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation); see also Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (holding that lay testimony may establish the 
presence of tinnitus because ringing in the ears is capable 
of lay observation).  But the medical evidence of record does 
not demonstrate in-service incurrence of tinnitus.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
The veteran's service medical records are negative for 
complaints or diagnoses of tinnitus.  At the November 2007 
Board hearing and at the February 2008 VA audiological 
examination, the veteran stated that his tinnitus began 
during active service.  See Charles, 16 Vet. App. at 374.  
Nevertheless, in 1996 private medical records, the veteran 
reported right ear tinnitus of 2 months; at the January 2005 
VA examination he could not remember the date of onset of 
tinnitus; and in his January 2007 substantive appeal he 
stated he could not remember the date of onset of his 
tinnitus.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(noting that the credibility of a witness may be impeached by 
a showing of interest, bias, inconsistent statements, and/or 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996), superseded in irrelevant part by statute, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  

Additionally, the other evidence of record does not 
demonstrate that the veteran's tinnitus is related to active 
military service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  First, there is no complaint of 
tinnitus until 1979, approximately 7 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Second, the February 
2008 VA examiner opined, upon a review of the claims file and 
examination of the veteran, that tinnitus was not related to 
active military service.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Although the veteran has asserted that tinnitus is due to in-
service noise exposure, his testimony is not competent to 
establish such a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  Accordingly, service connection for 
tinnitus is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


